FILED
                            NOT FOR PUBLICATION                             MAR 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-15458

              Plaintiff - Appellee,              D.C. No. 2:09-cv-00461-FCD-
  v.                                             KJM

FLAGSTAR BANK,
                                                 ORDER *
              Claimant - Appellant,

  v.

APPROXIAMATELY $133,803.53 IN
U.S. CURRENCY SEIZED FROM
WASHINGTON MUTUAL BANK,
Account # 440842802, held in the name of
Advantage Financial Group Holdings
Management LLC; APPROXIMATELY
$328,495.75 IN U.S. CURRENCY
SEIZED FROM WASHINGTON
MUTUAL BANK, Account #
4412174338, held in the name of Loomis
Wealth Solutions LLC,

              Defendants.



                    Appeal from the United States District Court
                       for the Eastern District of California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                 Frank C. Damrell, Senior District Judge, Presiding

                        Argued and Submitted April 11, 2011
                              Deferred April 12, 2011
                            Resubmitted March 2, 2012
                             San Francisco, California

Before: FERNANDEZ and RAWLINSON, Circuit Judges, and WELLS, Senior
District Judge.**

      The United States’ unopposed Request for Remand, filed on February 23,

2012, is GRANTED. The judgment in this case is vacated and this matter is

remanded to the district court for reconsideration in light of Wilson v. United

States, 659 F.3d 947 (9th Cir. 2011).

      VACATED AND REMANDED.




      ** The Honorable Lesley Wells, Senior District Judge for the U.S.
      District Court for the Northern Ohio, sitting by designation.

                                             2                                    10-15458